Exhibit 10.9




OFFICER EMPLOYMENT AGREEMENT

This Officer Employment Agreement (this “Agreement”), by and among Independence
Holding Company, a Delaware corporation (the “Guarantor”), Standard Security
Life Insurance Company of New York, a New York corporation (the “Company”), and
Mr. Gary J. Balzofiore, an individual resident in the State of New York (the
“Employee”), is made as of May 25, 2011.

Recitals



A.

The Employee is the Executive Vice President and Chief Financial Officer of the
Company.



B.

The Company wishes to employ the Employee, and the Employee wishes to be
employed by the Company, in the capacity and on the terms and conditions set
forth herein.

Terms and Conditions

In consideration of the mutual covenants contained herein, along with other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:



1.

Employment



1.1.

Term of Employment.  The initial term of the employment agreed to hereunder
shall commence on the date hereof and shall end at 11:59 p.m., New York City
local time, on the date that is two (2) years after the date hereof (the
“Initial Term”); provided, however, that such term of employment shall be
automatically extended for successive two (2) year periods thereafter (each, a
“Renewal Period”), unless the Company or the Employee shall, at least one
hundred twenty (120) days prior to the expiration of the then-applicable term,
have given written notice (a “Non-Renewal Notice”) to the other party that such
employment term shall not be so extended, in which case no such extension shall
occur.  The Initial Term together with each Renewal Period, if any, are
collectively referred to herein as the “Covered Employment Term.”



1.2.

Term of Agreement.  The term of this Agreement shall commence on the date hereof
and shall continue until any and all obligations of any party hereto to any
other party hereto shall have been performed in-full or validly waived pursuant
to the applicable provisions hereof (the “Agreement Term”).



1.3.

Nature of Duties.  The Employee shall be employed by the Company as its
Executive Vice President and Chief Financial Officer.  Except as provided
herein, the Employee shall work exclusively for the Company and its corporate
affiliates and shall, at each moment in time, have the actual authority, powers
and duties (the “Duties”) with the Company and the Guarantor customarily
associated with the officer position(s) the Employee then holds.  The Employee
shall devote his full business time and effort to the performance of his duties
for the Company and its corporate affiliates, which he shall perform faithfully
and to the best of his ability.  At all times during which the Employee remains
an employee of the Company, the Employee shall, if elected, serve as a member of
the Company’s board of directors and, at the request of the Guarantor’s
corporate Secretary, as an officer or director of any other affiliate or
subsidiary of the Guarantor, in each case without additional remuneration
therefor.  The Employee shall be subject to the Company’s policies, procedures
and approval practices, as generally in effect and as the same may be modified
from time-to-time.  





1 of 11











1.4.

Place of Performance.  The Employee shall, at all times, be based only in the
Company’s offices maintained within seventy-five (75) miles of New York, New
York, and shall be capable of performing all duties of the Employee that the
Company shall require of him (in accordance with the other terms hereof) in such
office, except for required travel in the ordinary course of business of
frequency not greater than is reasonable, equitable and customary within the
applicable industry for executives of similar responsibility, under the
circumstances.



2.

Compensation    



2.1.

Base Salary.  The Company shall pay the Employee a base salary at the annual
rate in effect as of the date hereof (as the same may be adjusted upward from
time to time in the Company’s sole and absolute discretion, the “Base Salary”).
 The Base Salary shall be paid in conformity with the Company’s usual salary
payment practices, as then generally in effect.



2.2.

Bonus.  In addition, the Employee may, in the Company’s sole and absolute
discretion, receive a periodic bonus.  Any such bonus shall be payable pursuant
to the Company’s customary practice.  For purposes of clarity:  the bonus
referenced in this Section 2.2 is purely discretionary, may or may not be paid
in respect of any particular time period, and the payment of any such bonus
shall not be construed or interpreted as guaranteeing or otherwise affecting the
payment of any subsequent bonus.     



2.3.

Benefits.  In addition, the Employee shall be entitled to participate in all
employee benefit plans and programs, including paid vacations, to the same
extent generally available to, and then in effect for, the Company’s other
officers, in accordance with the terms of those plans and programs, as the same
may be modified, from time to time.  



2.4.

Expenses.  In addition, the Employee shall be entitled to receive prompt
reimbursement for all reasonable and customary travel and business expenses
incurred in connection with his employment, but must incur and shall account for
those expenses in accordance with the policies and procedures established by the
Company.  



2.5.

Additional Compensation.  In addition, the Employee shall continue to receive
such perquisites incident to employment (if any) as have been provided to the
Employee during the one (1) year preceding the entering into of this Agreement
(collectively, the “Additional Compensation”).



3.

Termination; Change in Control



3.1.

Rights and Duties.  If the Employee’s employment by the Company is terminated,
he shall be entitled to the amounts or benefits shown below, subject to the
balance of this Section 3.  Any provision of Section 2 hereof to the contrary
notwithstanding, in the event of such a termination, the Company and the
Employee shall have no further obligations to each other under this Agreement,
except (i) as set forth in this Section 3, (ii) the Employee’s obligations under
Section 4 and (iii) the mutual arbitration obligations and other rights and
obligations set forth under Section 5, all of which shall survive any such
termination.



3.2.

Qualifying Terminations.  Any of the following events resulting in a cessation
of the Employee’s employment by the Company during the Covered Employment Term
shall constitute a “Qualifying Termination”: (i) discharge by the Company
without Cause (as hereinafter defined); or (ii) the Employee’s resignation with
Good Reason.



3.3.

Disqualifying Terminations.  Any of the following events resulting in a
cessation of the Employee’s employment by the Company during the Agreement Term
shall constitute a “Disqualifying





2 of 11







Termination”: (i) discharge by the Company with Cause; (ii) the Employee’s
resignation without Good Reason; (iii) the Employee’s death; or (iv) the
Employee’s Permanent Disability.



3.4.

Definitions.  For purposes of this Agreement, the following terms shall have the
following meanings:



(A)

“Cause” exists upon any of the following:



(i)

the Employee’s refusal to perform the Duties, as the Duties exist as of the Date
hereof (other than by reason of physical or mental illness, injury, or
condition), after the Employee has been given notice by the Company of such
default and a reasonable opportunity to cure same;



(ii)

the Employee’s material failure to comply with applicable, material Company
policies in effect as of the date hereof, after the Employee has been given
notice of such failure and a reasonable opportunity to cure same;



(iii)

the Employee’s breach of any of his obligations under Section 4 of this
Agreement; or



(iv)

the Employee’s conviction of a felony or the Employee’s commission of any crime
involving financial or accounting fraud upon the Company, its corporate
affiliates or their respective clients or policyholders.



(B)

“Change in Control” means, with respect to an entity: (i) the purchase or other
acquisition by any person, entity or group of persons, within the meaning of
Section 13(d) or Section 14(d) of the Securities Exchange Act of 1934, as
amended (or any comparable successor provision, the “Exchange Act”), other than
the controlling stockholder (or affiliates thereof) of such entity as of the
date hereof, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of fifty percent (50%) or more of either (A)
the outstanding shares of common stock (on a fully diluted basis) of such entity
or (B) the combined voting power of the entity’s then-outstanding voting
securities entitled to vote generally in the election of directors of such
entity; (ii) the consummation of a reorganization, merger or consolidation of
such entity, in each case, with respect to which persons who were stockholders
of such entity immediately prior to such reorganization, merger or consolidation
do not, immediately thereafter, own more than fifty percent (50%) of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated entity; (iii) a liquidation or
dissolution of such entity; (iv) the sale of all or substantially all of such
entity’s assets; or (v) any other transaction, the intent of which may
reasonably and equitably be construed to be to effect a result substantially
equivalent to that of any of the foregoing (i) through (iv).



(C)

“Diminution in Responsibility” means any of the following:



(i)

a material diminution in the Employee’s authority, duties and responsibilities
or the assignation to the Employee of duties and responsibilities that are
materially inconsistent with the Employee’s apparent authority or title with the
Company or with the Guarantor, considered equitably under the circumstances and
with reference to officers with similar titles at companies within the Company’s
industry; or



(ii)

other circumstances that would constitute “constructive termination” under
applicable employment law.





3 of 11











(D)

“Good Reason” means any of the following:



(i)

the Company’s or the Guarantor’s breach of any material provision of this
Agreement, after the Company or the Guarantor (as the case may be) has been
given notice of such breach and a reasonable opportunity to cure such breach;



(ii)

the occurrence of a Diminution of Responsibility;



(iii)

the Employee’s receipt of a Non-Renewal Notice; or



(iv)

the occurrence of a Non-Qualifying Change in Control Event.



(E)

“Monthly Severance” means an amount equal to the result of dividing (i) the
average aggregate cash compensation (i.e., Base Salary plus any bonuses paid by
the Company to the Employee plus the cash cost of the Additional Compensation)
received by the Employee from the Company during the then-applicable preceding
five (5) completed calendar years, by (ii) twelve (12); provided, however, that
if the number of such total completed calendar years during which the Employee
has been employed by the Company and its affiliates is less than five (5), such
average shall be obtained with respect to the number of actual completed
calendar years during such period of employment, adjusting the denominator
accordingly.   



(F)

 “Non-Qualifying Change in Control Event” means the public announcement of, or
the entering into of a binding agreement, by the Company or the Guarantor, in
respect of, a Change in Control of the Company or the Guarantor (respectively)
in which (i) the proposed or intended acquirer in such a Change in Control does
not agree to assume this Agreement and continue the Employee’s employment on the
terms and conditions set forth herein, and (ii) the ultimate parent of such
acquirer does not guarantee, on an unconditional and full-recourse basis, such
obligations to the Employee.  



(G)

“Permanent Disability” means Employee’s inability substantially to perform his
duties and responsibilities under this Agreement by reason of any physical or
mental incapacity for a period of one-hundred-eighty (180) consecutive days, or
two or more periods of ninety (90) consecutive days each in any seven hundred
twenty (720) day period.



(H)

 “Severance Period” means a number of months equal to the greater of: (i) twelve
(12); and (ii) the aggregate number (not necessarily continuous) of completed
years of service as an employee of the Company or of any of its corporate
affiliates, provided, however, that in no event shall the Severance Period
exceed twenty-four (24) months.     



3.5.

Severance Payments.



(A)

Qualifying Termination.  In the event of a Qualifying Termination, the Employee,
subject to the Employee’s continued and uninterrupted adherence to the
provisions of Section 4 hereof (for such duration as stated in Section 4) and
the Employee’s execution of a release in form and substance reasonably
acceptable to the Company, shall be entitled to receive the Monthly Severance
for a duration equal to the Severance Period, in all cases payable (with respect
to timing) in accordance with the Company’s customary payroll practices.  In
addition, any provision hereof or in any other document to the contrary
notwithstanding, immediately upon any Qualifying Termination, each and every
equity or equity-based compensation award then held by the Employee shall be
fully and completely vested and exercisable, and any condition or restriction
upon the Employee’s full right and title thereto (subject to the payment of any
exercise price required pursuant to such award’s terms) shall lapse and
terminate.  





4 of 11











(B)

Disqualifying Termination.  In the event of a Disqualifying Termination, the
Employee shall not be entitled to any payments or benefits after the date of
such termination, except for (i) payments or extensions of benefits required
under applicable laws and (ii) payments of compensation and reimbursement of
expenses (in accordance with the terms hereof and the Company’s customary and
reasonable practices) properly accrued as of such date.



4.

Covenants of Employee



4.1.

Non-Compete.  The Employee agrees that, during the Covered Employment Term plus
the longer of any Severance Period and one (1) year following any termination of
the Employee’s employment by the Company, the Employee (including any entity
controlled by the Employee, and any agent or employee of the Employee) shall
not, directly or indirectly, as an owner, employee or otherwise, compete with
either the business of the Company or of the Guarantor as then conducted
(collectively, the “Prohibited Field”), or, directly or indirectly, own, manage
or control, or participate in the ownership, management, or control of any
corporation, partnership, proprietorship, firm, association or other business
entity which so competes.  For purposes of clarity, this Section 4.1 prohibits
actual competition with the Company and the Guarantor within the Prohibited
Field and/or employment with a competitor of the Company or the Guarantor in any
position or consulting arrangement in which the Employee’s duties relate in any
material way to business activities in competition with the Company or the
Guarantor (as the case may be) in the Prohibited Field.  The restrictions set
forth in this paragraph extend to the entire United States of America.   



4.2.

Non-Solicit.  The Employee agrees that, during the Covered Employment Term plus
the longer of any Severance Period and one (1) year following any termination of
the Employee’s employment by the Company, the Employee shall not solicit for
employment (or assist with such solicitation) any employee or former employee of
the Company, the Guarantor or any of their respective subsidiaries.  The
restrictions set forth in the foregoing sentence apply to the solicitation of
any person who is or, within one (1) year before the termination of the
Employee’s employment by the Company, was an employee of the Company or the
Guarantor or either’s subsidiary (as the case may be).  Additionally, the
Employee agrees, during any Severance Period, not to solicit (or assist with
such solicitation) any customer or client of the Company or of the Guarantor or
of any of their respective subsidiaries, if such solicitation or assistance
could reasonably be expected to result in diversion of revenues from the
business of the Company or of the Guarantor or either’s subsidiary (as the case
may be).  For the purpose of the restrictions set forth in the foregoing
sentence, the terms “customer” and “client” include any person, private entity
or governmental entity (or employee or agent thereof), within or outside the
United States of America, with whom the Company or the Guarantor or either’s
subsidiaries does or has done business within the one (1) year preceding the
termination of the Employee’s employment by the Company.



4.3.

Confidentiality.  During the Covered Employment Term and thereafter, (i) the
Employee will not divulge, transmit or otherwise disclose (except as legally
compelled by court order, and then only to the extent required, after prompt
notice to the Company of any such order), directly or indirectly, other than in
the regular and proper course of business of the Company, any confidential
knowledge or information with respect to the operations, finances, organization
or employees of the Company or its subsidiaries or affiliates, or with respect
to confidential or secret processes, services, techniques, customers or plans
with respect to the Company or its subsidiaries or its affiliates, including,
but not limited to, producer lists, pricing information and customer lists; and
(ii) the Employee will not use, directly or indirectly, any confidential
information for the benefit of anyone other than the Company; provided, however,
that the Employee has no obligation, express or implied, to refrain from using
or disclosing to others any such knowledge or information which is or hereafter
shall become available to the public other than through disclosure by the
Employee.  All new processes, techniques, know-how,





5 of 11







inventions, plans, products, patents and devices developed, made or invented by
the Employee, alone or with others, while an employee of the Company which are
related to the business of the Company, shall be and become the sole property of
the Company, unless released in writing by the Company, and the Employee hereby
assigns any and all rights therein or thereto to the Company.



4.4.

Proprietary Rights.  All files, records, correspondence, memoranda, notes or
other documents (including, without limitation, those in computer-readable form)
or property relating or belonging to the Company or the Guarantor or their
subsidiaries and affiliates, whether prepared by  the Employee or otherwise
coming into his possession in the course of the performance of his services
under this Agreement, shall be the exclusive property of Company and shall be
delivered to Company and not retained by the Employee (including, without
limitations, any copies thereof) upon termination of the Employee’s employment
by the Company for any reason whatsoever.



4.5.

Equitable Relief.  The Employee acknowledges that a breach of the covenants
contained in this Section 4 may cause irreparable damage to the Company and its
subsidiaries and its affiliates, the exact amount of which will be difficult to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, the Employee agrees that if he breaches any of the covenants
contained in this Section 4, in addition to any other remedy which may be
available at law or in equity, the Company shall be entitled to specific
performance and injunctive relief.  The parties agree that venue and
jurisdiction for any civil action seeking any of the remedies provided in this
Section 4.5 shall be exclusively in the state or federal courts located in New
York, New York, and that any such action shall be governed by and adjudicated
under New York law.



4.6.

Acknowledgements.  The Company and the Employee further acknowledge that the
time, scope, geographic area and other provisions of this Section 4 have been
specifically negotiated by sophisticated commercial parties and agree that all
such provisions are reasonable under the circumstances of the activities
contemplated by this Agreement.  In the event that the agreements in this
Section 4 shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive in
any other respect, they shall be interpreted to extend only over the maximum
period of time for which they may be enforceable and/or over the maximum
geographical area as to which they may be enforceable and/or to the maximum
extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.



4.7.

Further Assurances. The Employee agrees to cooperate with the Company, during
the Covered Employment Term and thereafter (including following the Employee’s
termination of employment for any reason), by making himself reasonably
available to testify on behalf of the Company or any of its subsidiaries or
 affiliates in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company or any affiliate or
subsidiary thereof, in any such action, suit, or proceeding, by providing
information and meeting and consulting with the Company’s Board of Directors or
its representatives or counsel, or representatives or counsel to the Company or
any subsidiary or affiliate thereof as reasonably requested; provided, however
that the same does not materially interfere with his then-current professional
activities and is not contrary to the best interests of the Employee. The
Company agrees to reimburse the Employee, on an after-tax basis, for all
expenses actually incurred in connection with his provision of testimony or
assistance.



4.8.

Non-Disparagement. The Employee agrees that, during the Covered Employment Term
and thereafter, (including following the Employee’s termination of employment
for any reason) he will not make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Company or any of
its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or





6 of 11







reputations. Notwithstanding the foregoing, nothing in this Agreement shall
preclude the Employee from making truthful statements or disclosures that are
required by applicable law, regulation or legal process.



5.

General Provisions



5.1.

Governing Law.  The laws of the State of New York (without giving effect to its
conflict of laws principles) will govern all matters arising out of or relating
to this Agreement and the transactions it contemplates, including, without
limitation, its interpretation, construction, performance and enforcement.  



5.2.

Notices  



(A)

Requirement of a Writing; Permitted Methods of Delivery.  Each party giving or
making any notice, request, demand or other communication (each, a “Notice”)
pursuant to this Agreement shall give such Notice in writing and use one of the
following methods of delivery: (i) personal delivery; (ii) registered or
certified mail (in each case, return receipt requested and postage prepaid);
(iii) nationally recognized overnight courier (with all fees prepaid); or (iv)
facsimile.



(B)

Addressees and Addresses.  Any party giving a Notice shall address the Notice to
the appropriate person at the receiving party (the “Addressee”) at the address
listed on the signature page of this Agreement or to another Addressee or
another address as designated by a party in a Notice given pursuant to this
Section 5.2.



(C)

Effectiveness of a Notice.  A Notice is effective only if the party giving the
Notice has complied with Sections 5.2 (A) and (B) of this Agreement and if the
Addressee has received the Notice.  A Notice shall be deemed to have been
received as follows:



(i)

if a Notice is delivered in person, then upon delivery to the recipient’s
address;



(ii)

if a Notice is sent by registered or certified U.S. Mail or nationally
recognized overnight courier, three (3) business days after being mailed or
delivered to such courier;



(iii)

if a Notice is sent by facsimile, upon receipt by the party giving the Notice of
an acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
Addressee’s facsimile number; or



(iv)

if the Addressee rejects or otherwise refuses to accept the Notice, or if the
Notice cannot be delivered because of a change in address for which no Notice
was given, then upon the rejection, refusal or inability to deliver the Notice.



5.3.

Arbitration.  All controversies and claims arising under or relating to this
Agreement, or the relationships or transactions contemplated hereby, are to be
resolved by arbitration in accordance with the rules of the American Arbitration
Association before a panel of three (3) arbitrators selected in accordance with
those rules.  Any such arbitration is to be conducted in New York, New York.
 Such arbitrators are to apply the laws of the State of New York, without regard
to its conflict of laws principles. Each party shall submit to any court of
competent jurisdiction for purposes of enforcing any award, order or judgment.
 Any award, order or judgment pursuant to the arbitration is final and may be
entered and enforced exclusively in any New York state or federal court of
competent jurisdiction.  The arbitration





7 of 11







specified in this Section 5.3 is intended to be the exclusive remedy available
to each such party to this Agreement, except as set forth in Section 4.5.



5.4.

Amendments.  The parties hereto may amend this Agreement only by a written
agreement of all the parties hereto that identifies itself as an amendment to
this Agreement.



5.5.

Waivers



(A)

No Oral Waivers.  The parties hereto may waive this Agreement or any part hereof
only by a writing executed by the party or parties against whom the waiver is
sought to be enforced.



(B)

Effect of Failure, Delay or Course of Dealing.  No failure or delay (i) in
exercising any right or remedy, or (ii) in requiring the satisfaction of any
condition, under this Agreement, and no act, omission or course of dealing
between the parties shall operate as a waiver or estoppel of any right, remedy
or condition.



(C)

Each Waiver for a Specific Purpose.  A waiver made in writing on one occasion
shall be effective only in that instance and only for the purpose stated
therein.  A waiver once given shall not be construed as a waiver of any future
occasion.



5.6.

Severability.  If any provision of this Agreement is determined to be invalid,
illegal or unenforceable, the remaining provisions of this Agreement shall
remain in full force and effect, so long as the essential terms and conditions
of this Agreement for each party hereto remain valid, binding and enforceable.



5.7.

Entire Agreement.  Except as expressly stated in this Agreement: (i) this
Agreement constitutes the final agreement among the parties hereto; (ii) it is
the complete and exclusive expression of the parties’ agreement on the matters
contained in this Agreement; (iii) all prior and contemporaneous negotiations
and agreements among and between the parties on the matters contained in this
Agreement are hereby expressly merged into and superseded by this Agreement;
(iv) the provisions of this Agreement may not be explained, supplemented or
qualified through evidence of trade usage or a prior course of dealings; (v) in
entering into this Agreement, neither party hereto has relied upon any
statement, representation, warranty or agreement of the other party; and (vi)
there are no conditions precedent to the effectiveness of this Agreement.



5.8.

 Counterparts.  The parties hereto may execute this Agreement in multiple
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement.  The signatures of all of the
parties need not appear on the same counterpart, and delivery of an executed
counterpart signature page by facsimile is as effective as executing and
delivering this Agreement in the presence of the other parties to this
Agreement.  This Agreement is effective upon delivery of one executed
counterpart from each party hereto to each other party.



5.9.

Third-Party Beneficiaries.   Other than as expressly stated herein, this
Agreement does not, and is not intended to, confer any rights or remedies upon
any person other than the signatories.



5.10.

Successors.  This Agreement shall be binding upon, and shall inure to the
benefit of, the Employee and the Employee’s estate.   The Employee may not
assign or pledge this Agreement or any rights arising hereunder, except to the
extent permitted under the terms of the benefit plans in which the Employee
participates.  The Company may assign this Agreement without the Employee’s
consent to any successor to its business that agrees in writing to be bound by
this Agreement, after which assignment any reference to the “Company” in this
Agreement shall be deemed to be a reference to such successor, and





8 of 11







the Company thereafter shall have no further primary, secondary or other
responsibilities, obligations or liabilities under this Agreement of any kind.



5.11.

Additional Acknowledgements  



(A)

THE EMPLOYEE ACKNOWLEDGES THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE
COMPANY AND THE EMPLOYEE RELATING TO THE SUBJECTS COVERED BY THIS AGREEMENT ARE
CONTAINED IN IT AND THAT THE EMPLOYEE HAS ENTERED INTO THIS AGREEMENT
VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE
COMPANY OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.



(B)

THE EMPLOYEE FURTHER ACKNOWLEDGES THAT THE EMPLOYEE HAS CAREFULLY READ THIS
AGREEMENT, THAT THE EMPLOYEE UNDERSTANDS ALL OF IT, AND THAT THE EMPLOYEE HAS
BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS AGREEMENT WITH THE EMPLOYEE’S PRIVATE
LEGAL COUNSEL AND HAS AVAILED HIMSELF OF THAT OPPORTUNITY TO THE EXTENT THE
EMPLOYEE WISHES TO DO SO.  THE EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS
AGREEMENT THE EMPLOYEE IS GIVING UP HIS RIGHT TO A JURY TRIAL AS TO CLAIMS
ASSERTED PURSUANT TO SECTION 5.3.



5.12.

409A Tax Liability.  



(A)

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) or an exemption thereunder and shall
be construed and administered in accordance with Section 409A.  Notwithstanding
any other provision of this Agreement, payments provided under this Agreement
may only be made upon an event and in a manner that complies with Section 409A
or an applicable exemption.  Any payments under this Agreement that may be
excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible.  For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment.  Any payments to be made under this Agreement upon a termination of
employment shall only be made upon a “separation from service” under Section
409A.  Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Employee on
account of non-compliance with Section 409A.



(B)

Notwithstanding any other provision of this Agreement, if at the time of the
Employee’s termination of employment, he or she is a “specified employee,”
determined in accordance with Section 409A, any payments and benefits provided
under this Agreement that constitute “nonqualified deferred compensation”
subject to Section 409A that are provided to the Employee on account of his or
her separation from service shall be delayed for six (6) months.  Any payments
that would otherwise have been made during such six-month period shall be paid
in a lump sum within fifteen (15) days after the end of such six-month period
without interest.  If the Employee dies during such six-month period, any
delayed payment shall be paid to the Employee’s estate in a lump sum within
fifteen (15) days following the Employee’s death.



(C)

To the extent required by Section 409A, each reimbursement or in-kind benefit
provided under this Agreement shall be provided in accordance with the
following:  





9 of 11











(i)

the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during each calendar year cannot affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year;



(ii)

any reimbursement of an eligible expense shall be paid to the Employee on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and



(iii)

any right to reimbursements or in-kind benefits under this Agreement shall not
be subject to liquidation or exchange for another benefit.



(D)

Any tax gross-up payments provided under this Agreement shall be paid to the
Employee on or before December 31st of the calendar year immediately following
the calendar year in which the Employee remits the related taxes.



5.13.

Guarantee.  The Guarantor hereby unconditionally guarantees the Company’s
performance of its obligations hereunder and hereby agrees that the Guarantor
shall be jointly and severally liable with the Company for same.

 [Signature page follows.]




[





10 of 11













THE PARTIES HERETO, INTENDING TO BE LEGALLY BOUND, have executed this Agreement
as of the date first set forth above.







Independence Holding Company,

a Delaware corporation










By:

/s/ Roy T.K. Thung

Name:

Mr. Roy T.K. Thung

Title:

Chief Executive Officer and President




Mr. Gary J. Balzofiore,

an individual resident in the State of

New York







/s/ Gary J, Balzofiore




485 Madison Avenue, 14th Floor

New York, New York 10022

Attn: General Counsel

Telephone No.: (212) 355-4141

Facsimile No.: (212) 504-0894







56 Joline Avenue

Staten Island, New York 10307

Telephone No.: (917) 306-5556

 

Standard Security Life Insurance Company of New York,

a New York corporation










By:

/s/ Adam C. Vandervoort

Name:

Mr. Adam C. Vandervoort

Title:

Secretary

 




485 Madison Avenue, 14th Floor

New York, New York 10022

Attn: General Counsel

Telephone No.: (212) 355-4141

Facsimile No.: (212) 504-0894

 

 

 

 

 














11 of 11





